DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-10 in the reply filed on 11 November 2020 is acknowledged.  The traversal is on the grounds that the Examiner has not identified a special technical feature that does not make a contribution over the prior art.  This is not found persuasive.  In the Office Action of 8 October 2020 at paragraph 5 the Examiner specifically states that the technical feature common between the groups is “a gas diffusion cathode with an electrolyte side and a gas side in a gas space, a support body in the gas space with first and second channel systems comprising opening in contact with the gas side of the gas diffusion cathode” and maintains that this is taught by the prior at.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to.  In Figure 3, the upper most instances of reference numbers 14, indicating a cathode space, and 13, indicating an anode space, appear to be switched.  Furthermore there appears to be a superfluous instance of reference number 16, indicating a gas diffusion electrode, when the item appears to already be correctly labeled as the porous body, 25, with an anode surface, 15.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 2, the claim recites the limitations of “an anolyte” and “a catholyte”; however, claim 1 already introduces the limitation of “an electrolyte”.  It is therefore unclear as to if the limitations of claim 2 intends to further limit the electrolyte of claim 1 or to refer to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.  
As to claim 8, the claim recites the limitation “adjacent electrolyte spaces”; however, it is unclear as to if this limitation is limiting that the “electrolyte space” of claim 1 and the “second 
Further as to claim 8, the claim recites the limitation of “a support body”; however, claim 1, upon which claim 8 is dependent already introduces the limitation of a support body.  Therefore, it is unclear as to if the limitation of claim 8 intends to refer back to the limitation of claim 1 or to a new or separate limitation.  
Further as to claim 8, the claim recites the limitation of “a gas diffusion electrode”; however, claim 1, upon which claim 8 is dependent already introduces the limitation of a gas diffusion electrode.  Therefore, it is unclear as to if the limitation of claim 8 intends to refer back to the limitation of claim 1 or to a new or separate limitation.  
As to claim 9, the claim recites the limitations “adjacent electrolyte spaces” and “an adjacent electrode space”, “the adjacent electrode spaces” and “the other of the adjacent electrode spaces”; however, it is unclear as to if these limitations is limiting that the “electrolyte space” of claim 1 and the “second electrolyte space” in claim 7 are adjacent to one another, or to refer to new and separate electrolyte space.  However, for the purpose of Examination the former has been interpreted.  Furthermore, it is unclear as to if “electrolyte” and “electrode” spaces intend to refer to the same features or separate features; however, for the purpose of Examination the former has been interpreted.  Furthermore, “the adjacent electrode spaces” and “the other of the adjacent electrode spaces” lacks antecedent basis.  
Further as to claim 9, the claim recites the limitation “a respective support body”; however, it is unclear as to how this relates to the support body of claim 1, upon which claim 9 is dependent.  
Further as to claim 9, the claim recites the limitations “the gas diffusion electrode of an adjacent electrode space”.  This limitation lacks antecedent basis.  The gas diffusion electrode of claim 1 does not 
Further as to claim 9, the claim recites the limitation “an anode for the other of the adjacent electrode spaces”; however, it is unclear as to how this relates to the anode of claim 1, upon which claim 9 is dependent.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2016/0017503 to Kaczur et al. (Kaczur).
As to claim 1, Kaczur teaches an electrolysis cell comprising a housing with an anode (Hydrogen GDE) and a gas diffusion electrode (CO2 GDE) connected as a cathode, wherein both the anode and cathode are brought into contact with an electrolyte (anolyte and catholyte) in an electrolyte space (cathode and anode trickle bed solution distributors); the gas diffusion electrode having an electrolyte side and a gas side, the gas diffusion electrode separating the electrolyte space from a gas space for a reaction gas; a support body (cathode current collector) disposed at least in part within the gas space with a contact surface in contact with the gas side of the gas diffusion electrode (Paragraphs 0143-0146; Figure 13).  Kaczur further teaches that the gas space comprises a channel system comprising a first channel system (gas plenum inside cathode current collector) and a second channel system (micro-channels or grooves in conductor from plenum to CO2 GDE) each opening at least indirectly into the contact surface of the support body and containing separate volumes of gas, i.e. an upstream and downstream gas volume (Paragraphs 0143-0146; Figure 13).
As to claim 2, Kaczur teaches the apparatus of claim 1.  Kaczur further teaches that the apparatus comprises a dividing wall comprising an ion-permeable separation membrane separating the electrolyte space into an anode space having an anolyte inlet and an anolyte outlet for an anolyte and a cathode space having a catholyte inlet and a catholyte outlet (Paragraphs 0141 and 0143-0146; Figure 13)
As to claim 7, Kaczur teaches the apparatus of claim 1.  Kaczur further teaches that the electrolyte space is divided in two by a membrane, thus forming a second electrolyte space in the housing (Paragraphs 0141 and 0143-0146; Figure 13).
As to claims 7 and 8, Kaczur teaches the apparatus of claim 1.  Kaczur further teaches that the cell can be provided in plurality as a stack (Paragraph 0257) and thus teaches that the apparatus comprises at minimum a plurality of adjacent electrolyte spaces, support bodies and gas diffusion electrodes wherein each are at least indirectly adjoined thereto.  
As to claim 10, Kaczur teaches the apparatus of claim 1.  Kaczur further teaches that the support body is a cathode current collector and thus inherently comprises an electrically conductive material (Paragraphs 0143-0146; Figure 13).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kaczur in view of US Patent Application Publication No. 2007/0105000 to Chapman et al. (Chapman).
As to claim 1, Kaczur teaches an electrolysis cell comprising a housing with an anode (Hydrogen GDE) and a gas diffusion electrode (CO2 GDE) connected as a cathode, wherein both the anode and cathode are brought into contact with an electrolyte (anolyte and catholyte) in an electrolyte space (cathode and anode trickle bed solution distributors); the gas diffusion electrode having an electrolyte side and a gas side, the gas diffusion electrode separating the electrolyte space from a gas space for a reaction gas; a support body (cathode current collector) disposed at least in part within the gas space (Paragraphs 0143-0146; Figure 13).  Kaczur further teaches that the gas space comprises a channel system (micro-channels or grooves in conductor from plenum to CO2 GDE) having openings in the contact surface of the support body (Paragraphs 0143-0146; Figure 13); however, Kaczur fails to teach that the channel system comprise first and second channel systems that each open directly onto the contact surface.   
However, Chapman also discusses flow field plates for use in electrolyzers and teaches that with a specified flow field structure a higher current, lower pressure drop, uniform current and uniform temperature can be achieved as well as rapid fluid delivery and removal and improved start up (Abstract; Paragraphs 0131, 0132, 0138 and 0139).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to utilize a flow field plate configured as in Chapman for the flow distributor of Kaczur in order to allow for a flow field structure with rapid fluid delivery as well as one that achieves a higher current, uniform current, uniform temperature, lower pressure drop and improved start up as taught by Chapman.  Chapman teaches that this configuration comprises a first channel system comprising main inlet channels (21/22) and branched delivery channels (23) and a second channel system comprising main inlet channels (25/26) and branched delivery channels (24) (Paragraphs 0085 and 0086; Figure 7).
As to claim 2, the combination of Kaczur and Chapman teaches the apparatus of claim 1.  Kaczur further teaches that the apparatus comprises a dividing wall comprising an ion-permeable separation membrane separating the electrolyte space into an anode space having an anolyte inlet and an anolyte outlet for an anolyte and a cathode space having a catholyte inlet and a catholyte outlet (Paragraphs 0141 and 0143-0146; Figure 13).
As to claim 3, the combination of Kaczur and Chapman teaches the apparatus of claim 1.  As discussed above Chapman teaches that the first channel system comprises first channels (23) and the (24).  Chapman further teaches that the first channels (23) and the second channels (24) are arranged alternately and in parallel to one another (Figure 7) and thus in combination with Kaczur located on the surface of the support body.  
As to claim 4, the combination of Kaczur and Chapman teaches the apparatus of claim 3.  Chapman further teaches that the first channel system and the second channels system each have a comb-like configuration and intermesh with one another (Figure 7).
As to claim 5, the combination of Kaczur and Chapman teaches the apparatus of claim 3.  The combination teaches that the channels directly open from the support body to the gas diffusion electrode, and thus that the channels themselves form the openings in the contact surface of the support body (Kaczur Figure 13; Chapman Figure 7).  
As to claim 6, the combination of Kaczur and Chapman teaches the apparatus of claim 3.  Chapman further teaches that the flow field plate comprises a permeable body between the channels, thus further teaches that the support body of the combination comprises holes, opening in the permeable body, that further connect the first channel system, second channel system and contact surface (Paragraphs 0085 and 0086; Figure 7).
As to claim 7, the combination of Kaczur and Chapman teaches the apparatus of claim 1.  Kaczur further teaches that the electrolyte space is divided in two by a membrane, thus forming a second electrolyte space in the housing (Paragraphs 0141 and 0143-0146; Figure 13).
As to claims 7 and 8, the combination of Kaczur and Chapman teaches the apparatus of claim 1.  Kaczur further teaches that the cell can be provided in plurality as a stack (Paragraph 0257)
As to claim 10, the combination of Kaczur and Chapman teaches the apparatus of claim 1.  Kaczur further teaches that the support body is a cathode current collector and thus inherently comprises an electrically conductive material (Paragraphs 0143-0146; Figure 13).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kaczur and Chapman as applied to claim 1 above, and further in view of US Patent Application Publication No. 2010/0314261 to Perry (Perry).
As to claims 7 and 9, the combination of Kaczur and Chapman teaches the apparatus of claim 1.  Kaczur further teaches that the cell can be provided in plurality as a stack (Paragraph 0257).  However, Kaczur fails to teach specifically how this stack would be formed.  However, Perry also discusses gas diffusion cell stacks and teaches that an effective means for forming this stack is by placing an anode section of one cell back to back with a cathode section of an adjacent cell placing the flow field there between, the flow field formed as a bipolar plate (Abstract; Figure 4).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to form the stacked cells of Kaczur by placing an anode section of one cell back to back with a cathode section of an adjacent cell placing the flow field there between, the flow field formed as a bipolar plate with the reasonable expectation of effectively forming the cell stack as taught by Perry.  Thus electrolyte spaces separated by a support body with one side adjoined by the gas diffusion electrode and the other side serving as part of the anode.  

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kaczur as applied to claim 1 above, and further in view of Perry.
As to claims 7 and 9, Kaczur teaches the apparatus of claim 1.  Kaczur further teaches that the cell can be provided in plurality as a stack (Paragraph 0257).  However, Kaczur fails to teach specifically how this stack would be formed.  However, Perry also discusses gas diffusion cell stacks and teaches that an effective means for forming this stack is by placing an anode section of one cell back to back with a cathode section of an adjacent cell placing the flow field there between, the flow field formed as a bipolar plate (Abstract; Figure 4).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to form the stacked cells of Kaczur by placing an anode section of one cell back to back with a cathode section of an adjacent cell placing the flow field there between, the flow field formed as a bipolar plate with the reasonable expectation of effectively forming the cell stack as taught by Perry.  Thus electrolyte spaces separated by a support body with one side adjoined by the gas diffusion electrode and the other side serving as part of the anode.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CIEL P Contreras/Primary Examiner, Art Unit 1794